DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on Nov. 3, 2021 has been entered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 13-17, 28 and 30 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferren et al. (US 2007/0156211 A1) (“Ferren”), in view of Lukin et al. (US 2016/0022266 A1) (“Lukin”), Miyoshi et al. (US 2007/0172651 A1) (“Miyoshi”).
With respect to claim 1, Ferren teaches a soft robotic device – the device can be made of a flexible or springy polymeric material (abstr., 0091), comprising a body made of a polymeric material (0091) in the form of a film, the film including an upper surface and a lower surface (Figs. 2D and 3C), and a magnetic movement mechanism connected to the body, the magnetic movement mechanism configured to support movement of the device – legs formed of magnetic field responsive polymers (0148, 0149, Fig. 31), and to interact with an external magnetic control device for movement of the soft body robotic device – implied, since the polymers are magnetic field responsive polymers.
Ferren teaches a plurality of magnetic legs extending from the body – the legs are formed of magnetic field responsive polymer (0148, 0149, Fig. 31). 
The recitation “magnetic legs on which the body is formed” defines the product by how the product is made, thus, claim 1 is a product-by-process claim.  For purposes of examination product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps (MPEP 2113).  In the instant case the recited steps imply the structure of claim 1.  Ferren discloses the structure.
Ferren is silent with respect to the body in the form of a film made of electrospun polylactic-acid-based fibers.  Lukin discloses a robotic device comprising a magnetic movement mechanism (abstr.) wherein the central members – elements 220 - are formed of a polylactic – acid – based material, polylactic acid being biodegradable In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
 Ferren and Lukin are silent with respect to the body in the form of a film made of electrospun polylactic-acid-based fibers.  Miyoshi teaches electrospun polylactic-acid-based fibers (0065-0068) forming a sheet (0003), laminated fibers (0055).  The Examiner notes laminated fibers are being interpreted as corresponding to a form of a sheet.  As according to the instant Specification the film of the instant invention is a sheet-like structure (Specification, Fig. 2), the “laminated fibers” obtained by electrospinning of polylactic-acid as disclosed by Miyoshi have been interpreted as corresponding to the film of claim 1.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the body of Ferren of a film made of electrospun polylactic-acid-based fibers, the film formed of laminated fibers, as the body of Ferren comprises a mesh structure (0091), the laminated fibers interpreted as corresponding to a mesh structure.  
Since in Ferren the magnetic movement mechanism is connected to the lower surface of the body (0148, 0149, Fig. 31), the body being in the form of a film (Figs. 2D and 3C), it would have been obvious to one of ordinary skill in the art prior to the 
The references are silent with respect to the magnetic legs being shaped to taper away from the body.  Johanson teaches a device insertable into a lumen (abstr.), the device comprising tissue engagement features – element 862, the features shaped to taper away from the body of the device (0068, 0081, 0219, 0228, Figs. 110, 121).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the magnetic legs of Ferren being shaped so that they taper away from the body of the device, as such shape of legs of devices that are insertable into a lumen are known in the art, and changes in shape are within the purview of a person skilled in the art (MPEP 2144.04). 
With respect to claim 8, Ferren, Lukin, Miyoshi and Johanson teach the device of claim 1.  Ferren teaches the magnetic legs extending generally perpendicularly to the body (0148, Fig. 31).
With respect to claim 13, Ferren, Lukin, Miyoshi and Johanson teach the device of claim 1.  Ferren teaches a device which is untethered (Fig. 31).
Regarding claim 14, Ferren, Lukin, Miyoshi and Johanson teach the device of claim 1.  Ferren discloses a device that is biocompatible (0086).  Polylactic acid disclosed in Lukin is known in the art as biodegradable.
As to claim 15, Ferren, Lukin, Miyoshi and Johanson teach the device of claim 1.  Since the device of Ferren is a body lumen travelling device (abstr.) it is implied that the device is a micro-scale device. 
With respect to claim 16, Ferren, Lukin, Miyoshi and Johanson teach the device of claim 1.  Ferren teaches the body and the magnetic movement mechanism are integrally formed (Fig. 31).
Regarding claim 17, Ferren, Lukin, Miyoshi and Johanson teach the device of claim 1.  The recitation “the magnetic movement mechanism is configured to interact with the external magnetic control device to support discontinuous flap-wave locomotion and continuous inverted-pendulum locomotion of the soft body robotic device” has been interpreted as a recitation of intended use.  Since the references teach all of the elements of the device it would be expected that the device according to the references is capable to perform as intended.
With respect to claim 30, Ferren, Lukin, Miyoshi and Johanson teach the device of claim 1.  Fig. 31 of Ferren discloses a ratio of an average length of the magnetic legs to an average spacing between two adjacent legs that is within the ratio recited in claim 12 - par. [0148] discusses the lengths and changes in leg configurations, and discloses that legs can be formed in various patterns, Fig. 31 representing one possible example.
As to claim 28, Ferren, Lukin, Miyoshi and Johanson teach the device of claim 30.  Ferren discloses the ratio of the average length of the magnetic legs to the average spacing between two adjacent magnetic legs being about 1.1 (0148, Fig. 31).

Claims 7, 9, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferren, in view of Lukin, Miyoshi, and Johanson, and further in view of Halpern (US 6132360).
With respect to claim 7, Ferren, Lukin, Miyoshi and Johanson teach the device of claim 1.  The references are silent with respect to the magnetic legs being paramagnetic.  Halpern discloses a biodegradable composite material comprising polylactic acid and magnetic particles, the material implanted in human tissue (col. 6, lines 26-52, Fig. 1).  The particles can be paramagnetic (col. 5, lines 20-27).   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the magnetic legs of Ferren of a polylactic-acid-based material including paramagnetic particles as such a material is known to be used in human tissue, the magnetic legs being paramagnetic.
Regarding claim 9, Ferren, Lukin, Miyoshi and Johanson and teach the device of claim 1.  Ferren teaches the legs are made of magnetic field responsive polymers, but is silent with respect to the magnetic legs made from a polylactic-acid-based material.  Halpern discloses a biodegradable composite material comprising polylactic acid and magnetic particles, the material implanted in human tissue (col. 6, lines 26-52, Fig. 1).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the magnetic legs of Ferren of a polylactic-acid-based material as the material is biodegradable and it known to be used in human tissue.
With respect to claim 10, Ferren, Lukin, Miyoshi, Johanson and Halpern teach the device of claim 9.  Halpern teaches a material comprising polylactic acid and magnetic particles but is silent with respect to the material comprising a solution comprising a solvent.  Miyoshi teaches a polylactic-acid-based material (abstr.) comprising polylactic acid and a solvent (0066, 0068) to obtain ultrafine fibers (0002) 
 It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the magnetic legs of the device wherein it is known in the art to form a polylactic-acid-based material comprising a solution including a solvent and polylactic acid in order to obtain a material comprising ultrafine fibers, as the material may serve as a support material.
Regarding claim 11, Ferren, Lukin, Miyoshi, Johanson and Halpern teach the device of claim 10.  Miyoshi teaches chloroform as the solvent (0068).



Response to Arguments
Applicant’s arguments filed on Nov. 3, 2021 have been fully considered.
The Applicant has argued Miyoshi does not explicitly disclose a body in the form of a film, with upper and lower surfaces, made of electrospun polylactic-acid based fibers, the film of the invention being a sheet-like structure (p. 6 of the Remarks).
The Examiner notes Miyoshi teaches electrospun polylactic-acid-based fibers (0065-0068) forming laminated fibers (0055).  The Examiner notes laminated fibers have been interpreted as corresponding to a form of a sheet.  As according to the instant Specification the film of the instant invention is a sheet-like structure (Specification, Fig. 2), the “laminated fibers” obtained by electrospinning of polylactic-acid as disclosed by Miyoshi have been interpreted as corresponding to the film of claim 
The Applicant has argued a body in the form of a film would undesirably remove the essential fluid contacting portion – the interior surface of an opening - in the Ferren’s lumen-traveling device.  The Examiner notes, Ferren discloses that lumen-traveling devices according to various embodiments are not limited to cylindrical structural elements having a single central opening; a structural element may be configured to move along a portion of a wall of a body lumen, contacting or engaging the lumen wall over a portion of its cross-section without obstructing the movement of fluid within the body lumen (0092, Fig. 5).  Additional forms of the body, such as shown in Fig. 2D or Fig. 3C indicate that the body has a form of a film.
The Applicant has argued Fig. 3C of Ferren shows inclusion of slots in the structure that forms the lumen (p. 7 of the Remarks).  The Examiner notes the shape of the body in Fig. 3C has been interpreted as being in the form of a film.  Fig. 3C shows that the film is curved, nevertheless, the form is that of a film.
The Applicant argued that a skilled person would not form the body of Ferren from a nonwoven comprising electrospun polylactic-based-fibers.  The Examiner notes, in the present Office Action a different approach was taken regarding the material of the electrospun fiber of Miyoshi, as discussed above at par. 9.  Miyoshi teaches electrospun polylactic-acid-based fiber (0065-0068) forming laminated fibers (0055).  The laminated fibers are being interpreted as corresponding to a form of a sheet.  According to the instant Specification the film of the instant invention is a sheet-like structure (Specification, Fig. 2).  The “laminated fibers” obtained by electrospinning of polylactic-
Regarding claim 17 the Applicant has argued the recitation “the magnetic movement mechanism is configured to interact with the external magnetic control device to support discontinuous flap-wave locomotion and continuous inverted-pendulum locomotion of the soft body robotic device” is not a recitation of intended use as it implicitly requires the soft body robotic device to have certain structural characteristics to carry out these movements.  The Examiner notes claim 17 describes how the device will behave when in use.  The Examiner notes the external magnetic control device is not the element of the soft body robotic device.
Ferren teaches a soft robotic device wherein a magnetic movement mechanism is connected to the body, and configured to support movement of the device – legs formed of magnetic field responsive polymers (0148, 0149, Fig. 31), and to interact with an external magnetic control device for movement of the soft body robotic device – implied, since the polymers are magnetic field responsive polymers.
Regarding structural characteristics implicitly required for the device to be able to carry out the recited movements, the Examiner notes that as required by 35 USC 112(b) “The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617.  The examiner can normally be reached on M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783